UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7428


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARCUS ANDREW WATKINS, a/k/a Andrew Sparkz,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:08-cr-00024-JPJ-PMS-3; 1:11-cv-80358-JPJ)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Andrew Watkins, Appellant Pro Se. Zachery T. Lee,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus       Andrew       Watkins         seeks    to    appeal          the    district

court’s    order       dismissing            his    28    U.S.C.A.       § 2255         (West        Supp.

2011) motion without prejudice as premature.                                  The order is not

appealable       unless           a     circuit          justice       or     judge           issues     a

certificate of appealability.                      28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate           of     appealability           will     not       issue           absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief    on    the     merits,         a    prisoner         satisfies       this       standard       by

demonstrating          that       reasonable            jurists     would         find        that     the

district       court’s          assessment         of    the     constitutional              claims     is

debatable      or     wrong.            Slack      v.    McDaniel,          529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,             and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at   484-85.          We        have    independently            reviewed         the    record        and

conclude       that     Watkins          has    not      made     the       requisite          showing.

Accordingly,          we    deny        a    certificate          of    appealability,                deny

Watkins’       motion       to     vacate       the      district       court’s          order,        and

dismiss the appeal.                We dispense with oral argument because the

facts    and    legal       contentions            are    adequately         presented          in     the

                                                    2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3